Exhibit 10.1

RELIANT ENERGY, INC. NON-EMPLOYEE

DIRECTORS’ COMPENSATION PROGRAM

Effective May 16, 2007

1.                                      Purpose.  The Reliant Energy, Inc.
Non-Employee Directors’ Compensation Program (the “Program”) has been
established by Reliant Energy, Inc. (the “Company”) to attract and retain as
members of its Board of Directors (the “Board”) persons who are not full-time
employees of the Company or any of its subsidiaries but whose business
experience and judgment are a valuable asset to the Company and its
subsidiaries.  Non-employee members of the Board of Directors are referred to in
this document as “Directors.”

2.                                      Retainer Fees.  The Director who is
Chairman of the Board will receive an annual retainer fee of One Hundred
Twenty-five Thousand Dollars ($125,000).  Each Director other than the Chairman
will receive an annual retainer fee of Forty-Five Thousand Dollars ($45,000). A
Director who serves as a member of the Audit Committee of the Board will receive
an additional annual retainer fee of Ten Thousand Dollars ($10,000). A Director
who serves as a member of any committee of the Board other than the Audit
Committee will receive an additional annual retainer fee of Five Thousand
Dollars ($5,000).

3.                                      Meeting Fees.  Each Director will
receive Two Thousand Dollars ($2,000) for each meeting of the Board he attends
and a Director who serves on any committee of the Board will receive Two
Thousand Dollars ($2,000) for each committee meeting he attends.

4.                                      Payment of Meeting Fees and Retainer
Fees.

4.1                                Directors must elect in writing to have the
fees described in Sections 2 and 3 paid in cash or in shares of Company common
stock (“Common Stock”).  The election must be made annually before the end of
the calendar year prior to the calendar year in which such fees are earned (or,
for an initial election or initial eligibility to participate in this Program,
within 30 days of becoming a Director).

4.2                                Retainer fees described in Section 2 will be
paid in four equal installments with each installment paid following the end of
each calendar quarter.  Meeting fees for meetings held in each calendar quarter
will be paid after the end of the applicable calendar quarter.  If a Director
elects to have all or a portion of his meeting and retainer fees paid in Common
Stock, the value of the Common Stock will be established as of the first
business day following the end of the calendar quarter for which the fees are
being paid.

4.3                                If a Director elects to have all or a portion
of the fees described in Sections 2 and 3 paid in Common Stock, then in addition
to payment of the fees, the Director will receive Common Stock subject to the
restrictions described below (“Restricted Stock”) in an amount equal to 25
percent of the fees payable to the Director, valued as of the first business day
following the end of the calendar quarter.  Such Restricted Stock is subject to
the risk of forfeiture and is nontransferable through the end of the Director’s
then-current term on the Board; provided, however, that


--------------------------------------------------------------------------------


beneficial ownership of all Restricted Stock vests immediately upon the first to
occur of the following events: (i) the Director’s death or (ii) disability.

5.                                      Equity Compensation.

5.1                                Upon a Director’s initial election to the
Board, the Director will receive a grant of five thousand (5,000) shares of
Restricted Stock.  Such Restricted Stock is subject to the risk of forfeiture
and is nontransferable through the end of the Director’s initial term on the
Board.

5.2                                Each Director will receive an annual grant of
six thousand (6,000) shares of Restricted Stock for each year that the Director
holds such office with the Company.  This Restricted Stock is subject to the
risk of forfeiture and is nontransferable through the end of the Director’s
then-current term on the Board in which such Restricted Stock is granted.

6.                                      Form of Grants.  Restricted Stock and
Common Stock grants will be made pursuant to the terms and conditions of the
Reliant Energy, Inc. 2002 Long Term Incentive Plan.

2


--------------------------------------------------------------------------------